J-S08029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ALONSO ANTHONY BLUE                      :
                                          :
                    Appellant             :   No. 2427 EDA 2018

       Appeal from the Judgment of Sentence Entered June 29, 2018
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0002393-2017


BEFORE:     BENDER, P.J.E., KUNSELMAN, J., and STEVENS*, P.J.E.

CONCURRING MEMORANDUM BY STEVENS, P.J.E.:              FILED MAY 10, 2019

      I join the Majority’s decision to affirm the judgment of sentence.

However, I would not find that Appellant presented a substantial question for

our review by arguing that the trial court abused its discretion in failing to

consider mitigating factors before imposing Appellant’s sentence.

      “This Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review.” Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa.Super.

2013).    See also Commonwealth v. Patterson, 180 A.3d 1217, 1233

(Pa.Super. 2018); Commonwealth v. Miklos, 159 A.3d 962, 970 (Pa.Super.

2017). Commonwealth v. Popielarcheck, 151 A.3d 1088, 1094 (Pa.Super.

2016). As Appellant has not raised a substantial question for our review, I

would not reach the merits of his challenge to the discretionary aspects of his

sentence.

____________________________________
* Former Justice specially assigned to the Superior Court.